Commission Question Time
The next item is Question Time (B6-0018/2007).
The following questions have been submitted to the Commission.
Part One
Subject: The negative consequences of the EU biofuels targets
83% of the world's biofuels are produced in Indonesia and Malaysia. In part a response to the EU's growing demand for biofuels, both Indonesia and Malaysia are deforesting large areas of land often high conservation rainforest for oil palm plantations. Is the Commission aware that, according to a recent UN report, 98% of these forests could be gone by 2022? Is the Commission aware of the effects that deforestation has on native wildlife, for example, that many orang-utans end up in rehabilitation centres with little hope of being released back into the wild? According to a Dutch pressure group, as much as 50% of space for new plantations is cleared by draining and burning peat land, releasing huge amounts of carbon dioxide.
How can the Commission reconcile the EU's target to cut emissions by 20% by 2020 with the possible increase of Indonesia and Malaysia's carbon emissions (Indonesia has been ranked the world's third largest producer of CO2 by the same pressure group)? What plans does the Commission have to introduce eco labelling of 'sustainable' palm oils? Will the Commission consider a ban on the import of biofuels into the EU?
The Commission fully shares the Honourable Member's concern about deforestation and peat land draining in South-East Asia. It is aware of the link with the fast-growing demand for palm oil. Production of palm oil is growing at about 9 % per year; more than 80 % of the production comes from Malaysia and Indonesia.
In deciding how to tackle this problem, it is essential to have a clear picture of the supply of and demand for palm oil. About 1% of the world's biofuels came from Indonesian and Malaysian palm oil in 2006. The main use of palm oil today is in food and other non-energy sectors. Only 1% of palm oil production from Indonesia and Malaysia was used for biofuel production in 2006.
However, demand for bioenergy is likely to rise in the future, and not only in the European Union, and that leads to increased production of palm oil for biofuels. Having said that, the Commission is aware that, if nothing is done, the increasing demand for biofuel, linked to the proposed Community biofuel target for 2020, could create additional environmental pressures, which would be contrary to the sustainable approach supported by Parliament, the Commission and the Council.
Today, no mandatory certification exists that will guarantee that tropical rainforests or peat lands in South East Asia are not suffering from the production of palm oil, regardless of its use. Within the framework of its legislative proposal, the Commission will therefore include a biofuel sustainability scheme designed to ensure that the biofuel sector plays its part in tackling this issue.
The Commission is currently working on the design of this scheme. It aims to include measures to deter the conversion of both tropical forests and peat lands for biofuel production, as well as measures to deter the use of production methods that are inefficient in greenhouse gas terms. These measures will apply to domestically produced biofuels as well as imported biofuels. In view of the above, any attempt to deal comprehensively with the impact of oil palm cultivation on the environment would need to take into account oil palm production for all end users.
The Commission, the Council and Parliament have all expressed support for a balanced approach to biofuels in which domestic production and imports will both contribute to meeting the huge requirement, but production will be carried out on a sustainable basis.
Thank you, Commissioner, for that reply. Do you accept that the objective of the biofuels policy of the European Union is to reduce global emissions, not just European Union emissions? My concern and the concern that lies behind this question is that if we only measure the emissions from biofuels in Europe and not the emissions involved in the production and shipping of those biofuels, we might not actually be contributing to the reduction in global emissions.
I am pleased to hear what the Commissioner said about the sustainability scheme. Will the Commission look at how we can distinguish between good and bad biofuels from the point of view of emissions?
I definitely agree that our global scheme is to fight global emissions of CO2 and for this reason we are certainly looking at the carbon footprint of biofuels use.
At the same time, if the biofuels produced in one region would have to be transported to another region, we cannot artificially forbid this. For this reason, our scheme should include that the best biofuels are the more rewarded with the support and in this way it is a part of the scheme that will not encourage transporting palm oil to supply our market.
Additionally, I believe it is extremely important to understand that we need to work in parallel towards a way of protecting peat lands and rainforests. Because, whatever we do, we perhaps will be sustainable. There will be other regions that will just go for palm oil.
So, in the negotiations which are to start in Bali, we need to work towards a scheme for protecting the rainforests, as well as looking at how to encourage the planting of more forests on the Earth, not for palm oil for our transport, but for less CO2 emissions from transport as a whole.
(LT) Mr President, Commissioner, I would like to ask how an increase in the production of biofuel might affect the food market. The American maize used to produce biofuel is significantly more expensive than grain. In the long term, as we transit to such renewable energy sources, will we then have crises in the food production market?
It is a justified question. There is a lot of land in the European Union that is not being used. Therefore much of this land could be used for producing biomass, not only for biofuels but also for producing heat, for cooling or for producing electricity. A number of countries have a situation that is sustainable; they produce 12 % of their electricity from biomass. At the same time, they also produce biofuels. So there is potential for using that land. If I look at the second generation of biofuels, there is land that could be used for producing biofuels.
The Commission has calculated that the European Union could cover 14% of its needs, even if we do not import biofuels from other parts of the world.
Concerning the increase in the price of food products, this is influenced by many elements. You mentioned the example of maize. The price of corn is decided on the global market and it has been highly affected by the severe drought in Australia and the potential growth in the United States. There is some correlation if the farmer is given the choice of using his land for producing either biofuels or basic foodstuffs. But I believe the market will respond appropriately and, if our sustainability scheme that will encourage the production of biofuels with fewer CO2 emissions is put in place, there will be a balance in this market.
I have never said that we will be able to replace all the oil we use with biofuels. There is potential both in the European Union and globally, but it will never replace all the oil we use. At this stage I would say that it is not a question of food prices or the use of biofuels, because globally biofuels are used on a very small scale and they definitely have not had any impact at this stage on the price of foodstuffs.
(DE) Commissioner, you quite rightly said that it makes perfectly good sense to now use fallow land for the cultivation of plants from which fuel can be produced. This currently makes for a problem as regards the production of barley for brewing purposes, since the subsidies for the production of biofuels make the cultivation of other crops a more attractive proposition for farmers, so, back home, we have had problems that affect our own economy, in cultivating the crops necessary for the brewing of beer, which is not the least important of economic sectors.
One might well ask which is the more important - food or energy? In the days when we still had our own supplies of crude oil and natural gas, the situation was quite different; now we have to import everything. Even though we know that global demand for crude oil and natural gas is on the rise, we still aspire to maintain the same standard of comfort, and consequently, some of our efforts have to be devoted to the production of energy. As I have said, we currently have so much in the way of reserves and options, that we have to make the fullest possible use of the latter.
We must, however, also be smart enough not to do something for which we will have to pay a high price later on. The schemes we are devising constitute a first step. We have every chance of organising them in such a way that no great problems ensue for the food industry.
Subject: Energy agreement between EU Member States and Russia
The Commission's publication of the energy package in January 2007 brought fresh impetus to the efforts being made by some Member States regarding the supply of energy resources from Russia through the conclusion of bilateral or trilateral agreements with that country.
Russia, Greece and Bulgaria have signed an agreement on an oil pipeline linking the Black Sea and the Aegean. Construction work is to start at the end of 2007, and the pipeline is to be completed in 2011.
Hungary is to build the gas pipeline 'Blue Stream' in cooperation with the Russian Gazprom. The pipeline is to start in Turkey and pass through Bulgaria and Romania. This gas pipeline will follow the same course as the Nabucco pipeline planned by the EU. A new agreement with Russia is entitled 'Agreement on the diversification of gas supply'.
What is the Commission's view of such a diversification of energy supply where the supplier is the same Gazprom? What impact might such agreements have on the implementation of the EU's common energy policy?
These are issues that we have discussed previously: how to supply the European Union with sufficient energy resources. As you know today 50% of our energy supplies are covered by imports and we know that in the future the percentage will be even higher. It could be 65%, with more than 80% of gas being imported and even more oil, with over 90% being imported.
For this reason we will continue to work with all traditional suppliers. For gas it is Russia which today provides 27.5% of our supplies. Oil is supplied by Norway at 14% and Algeria at 12.5%. For this reason, we are interested in strengthening ties with traditional suppliers and obtaining more supply routes. Supply routes that deliver gas and oil are exposed to danger. I would mention a recent explosion in the Ukrainian gas pipeline system. That certainly had an impact on transport but, because there were other ways of delivering gas, it did not affect the EU internal market. However, it is very clear that having more supply routes is more beneficial for consumers.
EU dependency on Russia should not be over-emphasised because it is clear that, with Russia having the biggest gas resources as well as being one of the countries with the biggest oil resources, it is natural that supplies from Russia are topping our import list. The Burgas-Alexandroupolis oil pipeline is in my opinion a very important project because it bypasses the Turkish Straits. In this way, it reduces first of all the possibility of an environmental disaster and secondly it is an additional supply route to channel oil that is produced north of the Caspian to European markets. So, for this reason, this project also got support from the Commission because it is an additional supply route and it does not increase our dependence on Russia.
At the same time it is very important to diversify; first because relying on one supplier gives the monopoly supplier a chance to dictate the price but also because it gives an opportunity to influence consumer choices. For this reason the European Union has actively diversified its supply. One of the areas where we have been getting supplies this year is the Caspian Sea and Shah-Deniz in Azerbaijan, where we have established very good cooperation from the countries surrounding Azerbaijan, Georgia and Turkey.
Nabucco will be the next project that will be implemented. Nabucco is a more ambitious project. It will take a bit more time but we are well on track to obtaining supplies from this source through the fourth potential gas supply corridor. At the same time we are also diversifying oil supplies because a project has also been announced from Samsun to Ceyhan, an additional oil supply project that again will bring oil from the Black Sea and the Caspian Sea region towards the European Union.
We are encouraging cooperation with these countries around the world because, even if there are three big suppliers to the gas market - Russia, Iran and Qatar - there are other suppliers who could increase supplies. Norway will increase supplies to the European Union in the next few years by close to 50%. The same is happening with Algeria, which will provide additional supplies and more and more LNG terminals are coming on-stream.
For this reason, I believe that we should continue to work with Russia. We should continue to buy energy resources because, for Russia, the EU is the best possible market because it is the closest market and mutual ties have existed for some time, but for security of supply it is important to diversify.
Additionally, I would like to stress two further elements because it is never the case that you can rely only on imports. It is important to develop energy sources inside the European Union, to be extremely energy-efficient and to build internal energy infrastructure whether it be pipelines or electricity transmission lines. The European Union is very active in all these areas, even if we always recognise that each country decides on its own energy mix. But, through the instruments of the internal market and through the instruments given us by European legislation, we are encouraging the use of local resources and being very energy-efficient.
(LT) I thank our Commission colleague for the answer and the hopes expressed that we will nevertheless find other, alternative sources of energy. As I said in my question, and in regard to the current situation, it is evident that no matter what agreements are in place, at the other end of the pipeline, be it a petroleum pipeline or a gas pipeline, there is Russia. Russia has stopped delivering petroleum to Lithuania, and it is doing the same to Latvia. Therefore, we cannot put much trust in this source of supply. Nevertheless, I would ask that we all make a united effort in seeking to quickly implement projects for other, alternative sources of energy.
Well, I always advise Member States to be active. I hope that they hear what you are saying and what I am saying because it is always important for Member States to cooperate among themselves and look for alternatives. Theoretically, if there is a need, the Baltic States could use one additional energy terminal.
But it is the governments that should decide how to diversify and how to cooperate and how to get interconnection. I am very glad that we have managed to interconnect the Baltic countries' market with Finland. Now the big task is to achieve interconnection with Poland and in the future with the other Nordic countries. This would also eliminate the risk of a possible disruption of supply from one direction affecting the whole country.
(DE) Commissioner, I would be interested to know how the financial support for the Trans-European Networks (TENs) is to be secured; is there a planned date for when money will actually be forthcoming for these TEN pipelines - Nabucco or Bluestream, for example - and could you envisage a timetable being prepared in time for the 2008 review?
The Commission can offer only partial support in this area, since there are fewer resources available to us for it in the Budget. We do, of course, support those companies and enterprises that are able to invest money in it, for investment in energy transport is economically of very considerable interest. What I can say right now is that the timetable for Nabucco has been decided on and that the date of 2012 has been set. The Commission has already given financial support to a limited extent, but political support is important too. Over the coming months, the coordinator of the project will be announced, and this will of course be done in collaboration with your House.
It is my belief that the adoption of the energy package will enable us to get back to this issue when the Budget perspective is debated; I also take the view that it is necessary to set aside more funds for the trans-European energy networks in views of the directions involved that may well be strategically important, but are not as profitable for the business sector. It is for that reason that we need more money, but we still have time to analyse all these things and prepare a proposal.
Thank you for your answers, Commissioner, they are really impressive.
I would like to ask you whether the Commission has noticed that Russia has never created difficulties as regards supplying 'old' EU Member States with oil and gas, whereas with Lithuania, Latvia, Hungary and other new EU Member States, there have been many difficulties. What do you think about these first- and second-class forms of treatment?
There are two explanations for this. First of all, sometimes new Member States' policies have not been very clear as regards diversification; at least some of the new Member States have not tried to encourage as much diversification as could be possible, thereby becoming more dependent on one supplier, Russia.
Secondly, I do not think that Russia does this on purpose; it is just because those countries are the first in line whenever supplies are disrupted and, as they are more exposed than older Member States in terms of diversification of supply, they are affected more. Member States should do much more and invest more in the diversification of the energy mix, of supply routes and of suppliers.
Furthermore, when the infrastructure is affected, those countries are the first to have a problem because the historical networks were constructed precisely to connect Russia, as a supplier, with those countries, as consumers. That is why this perception exists, but I would repeat that diversification is the key to avoiding this state of affairs, and every country should embark on diversification in order to minimise any problem that may arise in the transport of supplies. I believe also that the suppliers would then take more care to deliver in the best possible time and to repair the networks as soon as possible if any leaks occur.
Part Two
Subject: Hate websites
What views does the Commission have on the proliferation of so called hate websites? Particularly those that promote and incite hatred, that is, racist, anti-Semitic and anti-Roma websites including websites which indicate names and contact details of activists that then may be targeted.
Is the Commission aware of parliamentary activity in the UK and elsewhere to tackle such websites? Does the Commission propose any similar action?
Racist and xenophobic violence and hate speech are a very sad reality all around Europe. According to the 2006 annual report of the European Monitoring Centre on Racism and Xenophobia, the majority of Member States have recorded an increase in racist violence and other racist crimes over the past few years.
The Commission has always rejected and condemned in the strongest possible terms all manifestations and expressions of racism, regardless of their source and form of manifestation. A measure to fight racist speech is perfectly compatible with freedom of expression if - and only if - it respects Article 10(2) of the European Convention on Human Rights.
I would be the first to admit that defining the border between safeguarding freedom of expression and defining racist speech as a penal crime is not an easy task and that it requires careful consideration. However, I am convinced that there is no contradiction in simultaneously protecting people against racist speech and making sure that freedom of expression remains one of the key pillars upon which our societies are founded.
This is the spirit in which the Council reached a political agreement on 20 April 2007 on a framework decision aimed at ensuring that racism and xenophobia are punishable in all Member States by effective, proportionate criminal penalties. This framework decision requires Member States to criminalise intentional conduct, such as public incitement to violence or hate towards a group of people or persons belonging to a group defined on the basis of race.
Incitement to violence or hatred will also have to be made punishable throughout the EU if committed by public dissemination or distribution of pictures. Distribution in this context means disseminating action by any means of transmission, including through websites.
I am not aware of any parliamentary action in the UK or in other Member States to tackle those websites. However, the framework decision is expected to lead to the adoption of new legislation, at least in certain Member States, to address racist crimes, including those committed via the internet.
Commissioner, your answer clearly reflects the efforts that you put into the framework decision on racist crimes and you are clearly saying that that this kind of cybercrime has hit websites which, if they were in the printed word, would be deeply offensive to everyone in this House. Now that they are on the web they are equally as offensive. Do you feel the framework decision will do the job adequately or do you feel that the cybercrime communication, which again is current, may be a way forward or do you believe it is just a question of asking Member States to implement adequate laws which will cope with an accelerating rise in the most offensive sites which excite racial hatred and violence based on difference?
Mr President, ladies and gentlemen, in my view this framework decision is adequate. We have adopted it after five years of political debate and in my view we now need to be vigilant with regard to the Member States to see that they transpose it fully and swiftly, and, above all, that these rules are successfully applied in practice. Today the Commission has adopted a general communication on cybercrime which stresses the need for a European network linking all the police authorities to ascertain whether the Internet, that extraordinary and positive revolution, is being used by criminals, as unfortunately does happen. We have, in fact, seen that racist crimes and incitement to violence are on the increase in Europe.
(DE) Commissioner, another aspect of this issue - and one that I think must not be overlooked - is the plethora of websites run by fundamentalist Muslims for the purposes of anti-Western propaganda, which incite people to fight against the Western world and its ideals. Is the Commission aware of these activities, and are measures in place to counteract them?
This aspect will be at the heart of the discussion that will take place in two days' time, this very week, within the G8, where the European Union and the other partners will precisely deal with this issue of incitement to violence and terrorism on the Internet. The approach that I am proposing to explore is to criminalise the behaviour of people who are guilty specifically of incitement to carry out criminal terrorist activities and who exploit the Internet for that purpose. My proposal will be presented to the Council of Ministers in a few months' time.
(DE) Mr Vice-President of the Commission, my question has to do with the Internet and, indirectly, with terrorism, against which the directive on data retention was intended to be a measure.
Is it the case that it cannot apply to pay-as-you-go mobile phones, to webmail operators such as Hotmail, or to private servers? That amounts to quite a lot of cover of which terrorist networks, among others, can avail themselves in order to avoid detection. What, then, does the directive on the retention of data actually provide by way of added value?
Mr President, ladies and gentlemen, the added value of this directive is that it permits the recording of a telephone call: not its content, but just the fact that a telephone call was made from a certain place, at a certain time, from a certain telephone. This, as we all know, has been useful in detecting the specific movements of certain criminals and certain terrorism suspects.
Obviously, with the use of technology we ought to succeed in detecting even those using more advanced technologies, such as private providers or SIM cards that have not been officially registered. This, however, is a technological issue. In today's communication on cybercrime I am proposing a European conference with the private sector and with industry to be held in November in Brussels, at which we will see how things stand on this very point of security technology to protect the proper use of the Internet.
Subject: EU-wide hotline for victims of forced prostitution
Following pressure from the European Parliament back in June 2006, the EU Commissioner for Justice, Freedom and Security spoke of plans to establish an EU-wide (multilingual) hotline for victims of forced prostitution. The aim of the hotline would be to provide first assistance for the victims of trafficking, enabling victims to talk to an impartial listener, an important channel for encouraging victims to seek advice and support. The difficulty in getting all telephone companies in the then 25-Member bloc to agree was cited as an obstacle in the setting-up of such a hotline.
What measures is the Commission currently taking to turn this hotline into reality and what progress, if any, has been made in bringing the telephone companies on board this plan?
As you know the Commission and I personally are committed to fully implementing the European action plan against trafficking in human beings which I proposed here at the beginning of 2006 and which this Parliament endorsed. This action covers the protection of victims of trafficking. Its implementation requires close cooperation between Member States, institutions and civil society organisations. The action plan should be regarded as a long-term programme which will guide continuous EU action in the near future and in any case far beyond summer 2007.
I consider free telephone helplines as a valuable mechanism, offering advice to victims in need. They are particularly useful to spread confidence. I am committed to setting up without any delay a hotline for victims and those vulnerable to trafficking, covering all Member States in the European Union. You may know perhaps that on 15 February 2007 we adopted, as a Commission, a decision which requires Member States to reserve a range of six-digit national telephone numbers for single freephone numbers all beginning with 116 for services with social values. One of the many subjects to be covered could be telephone hotlines for victims of trafficking in human beings.
The above decision has already reserved the number 116000 for hotlines to report missing children. I will discuss the latter project in more detail at a Conference on an International Day for Missing Children which will be held in Brussels on 25 May, and at the Conference on the Rights of the Child, to be held in Berlin on 4 June 2007. '116' numbers can be compared with the emergency number 112 in that they will give access to national or local organisations providing the service in question in the Member State in which the call was placed.
We have launched a public consultation for identifying other services which would benefit from single European freephone numbers. This consultation was open for proposals until 20 May. This is expected to lead to other numbers being reserved for other services later in the year. Making them operational, allowing for citizens to be able to call these numbers, will then be the task of Member States, their telecom regulatory authorities and telephone operators.
The reservation of a common number and the creation of a network of hotlines is the first practical step to support victims. In addition to setting up a network of hotlines we seek to improve the assistance to victims of trafficking by other means too. My firm commitment to the issue is confirmed by the fact that the 2007 budget establishing a specific programme to fight against crime foresees four projects in the field of prevention and fight against crime in specific areas, including trafficking. We are also supporting the creation of a European anti-trafficking day, which aims to increase the visibility of the problem connected with trafficking. The initiative will take place on 18 October this year. We are highly committed to raising awareness and reinforcing policy means in order to provide quality services for those in need of assistance.
Thank you for that very comprehensive answer, Commissioner, but you give your opinion on whether you feel that the EU's efforts to tackle forced prostitution during the World Cup in Germany were successful, and what lessons can be learnt from this experience for future international sporting events held in Europe, such as the 2012 Olympic Games which are to be held in London?
I can tell you that we have carried out an assessment of the results of police cooperation during the football world cup in Germany, the conclusions of which we will publish, and there will then be a debate in which, in my view, the European Parliament should be fully involved.
We believe the experience of the world cup in Germany was a case of positive education. We probably succeeded in preventing the transportation to European territory of thousands of young girls destined for prostitution. There was cooperation between 12 European Union Member States. Germany and the German police did an excellent job. We have offered the conclusions which we are going to make public as a contribution to other future sporting events in Europe. I can tell you that there is an interesting amount of attention from the Chinese People's Republic in relation to the conduct of the Olympic Games in Beijing in 2008. In other words, it is an experiment that has been judged useful as a model.
(DE) Commissioner, I think that is an excellent initiative to take, but how are the victims to be made aware that they can use this number? Has the Commission made provision for the funds needed to disseminate this information? How do you propose to ensure that it actually works in practice? The victims, who may, for example, be young women from Russia, are, in the main, young women from Russia who do not speak any of the EU's languages. How will you ensure in practice that these hotlines actually work, for there are generally very considerable timelags, and that people do not get put into a queue and perhaps have to wait all of half an hour before their call is answered?
We have certainly tackled and examined this operational problem: the first number, which is 116000, will be for children. We will advertise it everywhere: in schools, airports, stations, and through publications that will explain in very simple terms that there is a number and that the person answering the number will not speak just the language of the country where the telephone call is made. We are gradually extending the possibility, laid down in the contract with the contractors that will provide the service, that as a minimum all the official languages of the European Union will be spoken. Obviously we must also think about languages such as Russian. For now, as a first stage, the contract will be awarded before the summer holidays, so that this telephone number can actually be used, and we will launch a massive publicity campaign. We will do the same thing when the other numbers, apart from 116000, are allocated with specified priorities, which will certainly include victims of forced prostitution.
(LT) Mr President, Commissioner, you have truly presented a thorough crime-fighting programme, and you mentioned some special telephone hotlines. I would like to ask whether the abundance of those lines might cause some confusion. For example, will the victims of illegal trafficking in humans be able to dial 112 and ask for help?
This special number, 116000 for example, will replace all the national hotlines, so there will be only one number. In my country there is now one number and in France there is another one. In the near future there will be only the number 116000 for missing children, and so on. All these special European numbers will replace national numbers, of course.
Mr President, on a point of order, I have to object to the way the questions are being handled. Members take the time to draft questions, submit them six to eight weeks in advance, and then you do not take those questions because you give the floor to other Members who wander in, look at the list and may have a fleeting interest in the question. You have taken up time with two questioners or people who have not taken the time to question the Commissioner properly. I object to that on the basis that I have taken the time to draft proper questions and I would like an answer from the Commissioner so that I can also follow up with the press on those issues.
In future Members will not want to table questions if this is the way you intend to conduct Question Time.
Mrs McCarthy, your question is relevant, but I am merely complying with the Rules of Procedure.
As Mr Tarabella is not present, Question No 38 lapses.
Subject: Access to communication for people with disabilities
What is the Commission now doing, and what steps will it take, to enable people with disabilities to gain access more easily to communication tools, in particular broadband Internet, cost-price text messages and video calls for the deaf, subtitling of television programmes, starting with public information and party-political/election broadcasts, and free digital signatures?
In answer to the Honourable Member's question, I should like to say that the European Union's strategy in terms of people with disabilities has been laid down in the Disability Action Plan of 2003-2010, where access to ICT is a priority. You might also know that one of the pillars of the i2010 Action Plan is inclusion. On that basis, the Commission adopted a communication on e-accessibility in 2005 and a communication on e-inclusion is in preparation for the end of 2007 and in this text there will be a proposal for new actions when appropriate.
We are not only working on concrete actions in that way, we are also encouraging our research efforts in the direction of developing new methodologies and new services for the disabled. We also have the Competitiveness and Innovation Framework Programme - the CIP - which supports our ICT policy with pilot projects and so on and so forth. Several actions are proposed on e-accessibility and on something that will become very important in the future - ICT for the elderly. Very often they are the people, because there are people with disabilities and very often the elderly have those disabilities too and they represent a very high future percentage of our population. That is why ICT for the elderly for ambient living will become one of the strong elements of our future policies, not only in theory but also in research and in practical implementation.
We are also supporting standardisation on e-accessibility. For instance, we have taken an initiative to harmonise at EU level the accessibility requirements for public procurement in the ICT domain through an EU standard, because we believe that common standards can facilitate the development of accessible ICT products by the industry, leading to more uptake which also means to lower prices. Therefore the one is linked to the other.
There are also some vertical issues. In June 2006 we will propose strengthening the right of disabled users to access emergency services and introducing a Community mechanism to address e-accessibility issues. We will have an opportunity to discuss those problems with Parliament when together we will try to find a solution for the universal service. There will be a public consultation on the scope by the end of 2007 or the beginning of 2008 - I do not know yet exactly when - but that will be the time for Parliament and our main stakeholders to come forward with proposals to see what we are going to do with the universal service.
A very concrete problem should be solved the day after tomorrow, because then the Council is going to accept the European Parliament's amendment at its meeting concerning the Audiovisual Media Services Directive. Parliament introduced an amendment on subtitling, improving accessibility for people with disabilities to audiovisual media services. I hope the Council will accept this and then the new policy will go also in this direction.
The question of digital signatures will gain in importance as secure electronic communications are developing between commercial and public service providers and users. The Commission will look at this issue in the follow-up to the European Electronic Signatures Directive and the e-government Action Plan, also bearing in mind people with disabilities.
I can just tell you in a very personal way that the various presidencies of the European Union have all held a congress or an exhibition - something official and public - to show how the results of the research have been put into practice. I have always thought that this was a very good example to be taken up in our e-government activities, which are there to be proposed by the Commission and the European Union, but they have to be implemented by local governments most of all and by regional and national governments. I have seen the enthusiasm with which regional and local governments in particular have taken up the results of our work to provide practical help for the disabled people living in their region.
(IT) Mr President, ladies and gentlemen, I am grateful to Mrs Reding for her very detailed and systematic reply regarding the policies in force. I would particularly like to thank her for the connection she made, in the terms that I myself intended to use, regarding the close link between technologies to help disabled persons and those that can help the elderly.
In view of the European demographic trend, with a population that is, on average, growing increasingly older, the technological revolution can provide answers of huge social significance. The last point that I wanted to make to you is that, for persons who are completely immobile and only able to speak perhaps by moving their eyes, technologies such as these are not merely a concern or an aid, but are a means of achieving a fundamental civil right, that of freedom of expression.
There are many technologies and many techniques that can be utilised in order to help in this respect. I really believe that the ageing of the population will first need a response from us on the societal level, but this response on the societal level is also an opportunity for the European industry, because if our industry gets the societal response from the policymakers, from those who are responsible in areas, in regions, in countries and at European level, then they can start to market systems, services and items for the elderly. I believe that this will not only help our society but also our economy.
So this is a turning point. It is also a question of growth and jobs, because, if we get it right, we can export systems on the societal level, as well as commercial items and services, outside of Europe. So I really believe that all those elements are working closely together for the betterment of our society and of our economy.
Subject: Separation on electronic communications markets
Speaking in Brussels, Commissioner Reding recently stressed the need for a 'European way of separation' of infrastructures and services in the EU telecommunications sector so as to ensure genuine competition with regard to fixed infrastructures. She recommends 'the legal separation of the network infrastructures from the service layers' as a basic tool for use by national legislators while not excluding full functional separation regarding the electronic communications markets.
Can the Commission further specify what is meant by 'the European way'. Does it consider that the Greek telecommunications body fits into the category in which full separation would be possible in practice?
The honourable Member asked me what I mean by the expression 'our European way of separation'. We currently have a framework for telecoms that provide regulatory tools or remedies to the NRAs in cases where markets are not competitive, and in its review of the framework the Commission will be looking at ways of strengthening the single market for telecom services.
One possible innovation is to work more closely on remedies, because remedies are sometimes either not applied or not applied swiftly, which is the same problem. We have also analysed that one possible tool as a remedy could be functional separation, which means separating the network business of a dominant market player from the part of the business that provides a service to the end customers.
This functional separation can provide the right incentive to providers of network services not to discriminate between customers for wholesale services. This can in turn mean that the conditions for real competition in the telecom markets are improved.
So we are not speaking here about forcing dominant players to sell off part of their businesses, as has happened in other parts of the world - for example in the United States with AT[amp]T. We would not like to go in that direction, and that is why I am talking about 'the European way'. It would then be for each national regulator to assess the condition in its own Member State before considering such a remedy. This has already been done in Britain with Openreach, so that is one example which we have in that case.
The honourable Member also asked about Greece. In the case of Greece it would then be the Greek regulator, on the basis of national law in line with the updated EU framework, to take account of competitive conditions and all other relevant factors in the Greek market, and then to propose - or not - such a remedy if he thought it to be necessary and in the interests of the Greek market.
(EL) I thank the Commissioner for her reply. However, I have a feeling that in practice, we have 27 different regulatory systems in the European Union. As far as electronic communications are concerned, we are a long way from talking about a real internal market.
You are certainly making a huge effort in this sector. This regulatory uncertainty or, to put it another way, the high level of fragmentation is causing uncertainty for investment, it is causing uncertainty in competition, uncertainty in innovation and, of course, it is creating few jobs.
My question is: can we talk about a European telecommunications industry without pan-European regulatory cohesion?
The honourable Member is absolutely right. For the time being we do not have a European market for telecoms. I think that has to be changed, because the only way for Europe to stay strong in matters of telecommunications - and Europe is strong, we are really one of the leading forces on the world market in this - is to get rid of 27 sometimes conflicting regulatory systems and come to one system which makes sense and which will also permit cross-border services and investments to take place, and enable us to have big European players which will work across several countries. So we are now working towards opening the market for international roaming. Parliament is going to decide on that tomorrow, and that is always a sign to show where we want to go in the future.
I will certainly come forward with a proposal for the reform of the e-communications package in order to get this European market to function, not to get rid of the national regulators - I think that we still need them because they know their market best - but in order to get not harmonisation, but logic in the remedies which they propose and which have to be applied swiftly so that there is a level playing field between the different markets and so that the cross-border activities of the industries can take place without being blocked by a lack of market opening in other markets.
Subject: European framework for the safer use of mobile telephones by adolescents and children
The entry into force of the European Framework for the safer use of mobile telephones by adolescents and children, adopted on 6 February by leading EU undertakings in this sector, is welcomed as a first major step towards the protection of juveniles from certain dangers arising from the use of mobile telephones. It has been suggested that this approach should be included in the Commission communication Towards an EU Strategy on Rights of the Child final).
What are considered to be suitable measures to ensure that the European Framework is effectively implemented at national level and can be monitored by parents, teachers and those responsible for the supervision of juveniles? Given that the European Framework is based on a code of self-regulation by European companies, how will the Commission help to ensure its proper implementation in the Member States and assist in the evaluation of its effectiveness? What will be the responsibilities of the national regulatory authorities in drafting codes of self-regulation by February 2008 at the latest and monitoring their implementation? Does the Commission consider the future adoption of a Community legislative measure binding on the Member States and on companies to be advisable, given that self-regulation alone cannot be sufficient?
I think that, if I have heard correctly, this question has already been partially answered by my colleague Mr Frattini who also spoke on this subject. The fact that he partially answered this question clearly shows that it is the Commission as a whole that is worried about the development of our society and the Commission as a whole that takes measures to move ahead in this area.
On 6 February this year, 15 leading European mobile operators and content providers united to sign a European framework for safer mobile use by younger teenagers. That is a voluntary agreement; it is a memorandum of understanding whereby the mobile industry, together with the GSM Association of Europe, agrees to monitor, publish and translate codes on their website, both those which already exist and those which will be adopted. These self-regulatory codes will then, for instance, help parents or grandparents or educators to understand what the problems for children using third-generation mobile phones might be. This agreement came out of the discussion in a high-level group that I convened, which included children's organisations, consumer organisations and bodies for content classification, as well as regulatory bodies. The memorandum of understanding sets out a number of principles and requires signatories to work towards implementation through self-regulation at national level.
When we signed this together and we held a press conference, I said that I had confidence in the signatories. I will give them one year, until February or March next year, in order to implement that. Then we will come back to the subject and we will see if they have implemented it. If they implement it - fine - then maybe we will have discussions about possible corrections or future projects. If our expectations are not met, the Commission will then consider the introduction of specific measures.
(EL) I thank the Commissioner for her reply. No one here doubts the Commission's role on this important issue. I should like to ask the Commissioner two questions, rather to facilitate the debate. I think that this is a voluntary memorandum, as she herself said, and that the sector is expected to self-regulate. I would therefore say that the Commission should in essence know what it will be evaluating after February 2008.
In other words, will it urge the Member States to proceed with certain common codes so that they can monitor this issue? Will the best practices of each Member State be codified and analysed?
Finally, what is the communications policy vis-à-vis parents who have no knowledge of this sector and what Community programmes can be used to inform them?
Thanks to the preparatory work it has done, the Commission has brought the mobile operators to take this initiative because the mobile operators understood very well that the Commission would not stand still and not do anything.
We had seen in our recent surveys that there are many children who use mobile phones - in fact the majority of children over 12 years old. Most of all, camera phones and the location services can be a problem; for instance in the UK 10% of respondents say they had an unpleasant image taken of them, 17% of the kids feared that the image was posted online and forwarded to others, and 14% had experienced cyber-bulling. In Save the Children Finland's survey, 30% of 7 to 15 year olds had experienced bullying through their mobile phones.
So we know that there is a problem, but this does not mean that we have to push the parents now into saying 'no more mobile phones for our kids'. That would be the wrong reaction. That is why it is so important that for instance the access for control for adult content should be available and that there be awareness-raising campaigns for parents and grandparents - who often buy mobile phones for their grandchildren - and for the children themselves.
It is important that the classification of commercial content according to national standards of decency and appropriateness is taking place, and that, as Commissioner Frattini has explained, the fight against illegal content on mobiles is really carried out. We decided no later than today in the Commission to establish this fight against illegal content. What we are speaking about here is not the illegal content as such, it is the dangers which can occur for children, and here the awareness-raising campaigns are the most important. We will monitor what is happening in that field, and we will monitor what the signatories of this memorandum of understanding have agreed upon. I have the European framework for safer mobile use by younger teenagers and children with me; I can hand it over to the Member and then she can see if this is taking place in her country, for instance, and I would be very grateful if she would inform me about that.
Subject: Situation in Vojvodina
In the past few years there have repeatedly been brutal attacks on members of minorities in Vojvodina; Serbian refugees have systematically been settled in villages inhabited by minorities in order to outnumber them; and EU funds, such as for training teachers in the minority languages, have not reached those for whom they were intended.
Have these irregularities been ended, and how does the Commission assess developments in Vojvodina in general?
The Commission has been monitoring the situation in Vojvodina very closely. We have urged the authorities to tackle inter-ethnic incidents promptly. We have encouraged the authorities to promote good inter-ethnic relations and to preserve Vojvodina's multi-ethnic and multicultural model.
As noted in the November 2006 progress report on Serbia, the inter-ethnic situation in Vojvodina has improved. There has been a decrease in the number of incidents. No significant incident has been reported in the first few months of 2007. The authorities have taken a number of measures concerning the official use of minority languages and scripts as well as the representation of minorities in the judiciary and police.
Improvements have also been recorded concerning education. The importation of Albanian- and Hungarian-language text books for use in Vojvodina has been approved. A Hungarian-language teacher-training faculty has been set up in Subotica, which has been operational since October last year. These measures obviously need to be further developed and complemented.
We have noted, however, that there has been no progress in the adoption of new legislation on the national councils for the minority groups, and problems persist in the area of information in minority languages. Therefore, we have requested that the Serbian authorities take further effective action on these matters.
(DE) There are two questions I should like to put to you, Commissioner. The first is to ascertain how things stand as regards the systematic resettlements of Serbian refugees from Bosnia and Kosovo, which, regrettably, are altering the ethnic composition of areas such as the Hungarian community of Temerin in the vicinity of Novi Sad. Secondly, I should like to know what is happening as regards the teacher training establishments that are supposed to be being set up, with EU funds, for the Romanians, Slovaks and Ruthenes, but which process seems to have come to a standstill. Have they now been set up?
As regards Mr Posselt's supplementary question concerning EU assistance to Vojvodina and its relation to minority rights, while it is not possible to extrapolate exactly the total amount of aid given to the autonomous province of Vojvodina, the territory has received significant EU assistance, which has been directed to those needs to which Mr Posselt referred.
We have based our economic assistance on the following considerations: history, i.e. post-war reconstruction, notably as regards the Sloboda Bridge; geography, through integrated border management; and the economy.
Vojvodina is a relatively wealthy area compared with other areas of Serbia. Therefore, even though it occupies 25 % of the area of the republic and has 20 % of the population, Vojvodina has absorbed 36 % of the credit line that the EU has earmarked for SMEs.
All in all, it is clear that we are using this economic assistance for the purposes to which Mr Posselt referred, and I can assure him that this money is well used for the protection of minorities and their rights.
(DE) You rightly pointed out, Commissioner, that a great deal of EU grant money is spent on protecting minorities and on matters of special concern to the EU. Might it not also be possible - or is it perhaps not necessary - to ensure that political pressure is also brought to bear on Serbia to get it to prevent certain abuses from being committed in accordance with its policies or to change those policies in such a way that we do not need to spend EU money on repairing the damage later on?
I agree with the Honourable Member that we have to use political methods in parallel with economic assistance. That is what we have been doing as regards Vojvodina. We have raised these issues with the Serbian Government. Now, as the country has a new democratic government which is reform- and Europe-oriented, I expect that we have an even better chance of making our voice heard and ensuring that our concerns are taken into account in Serbia as regards Vojvodina's position.
The new Constitution of Serbia contains detailed provisions concerning human rights and the protection of minorities. However, it contains some ambiguities in relation to the scope of territorial decentralisation. The new Serbian Parliament will have a key role in implementing the Constitution soundly, especially in enhancing the protection of minorities, as well as establishing forms of local self-government that are in line with European standards. In this respect it is certainly positive that, thanks to the revision of the electoral law, ethnic minority parties now have several seats in the new Serbian Parliament.
(HU) Since I was born right next to Vojvodina, I would like to draw the attention of the Commissioner to certain aspects of the real situation. One of these is the question whether or not it is a problem that the indigenous Hungarian minority in Vojvodina are in practice still considered war criminals. The law of Antigone is not honoured there, that is, they are not allowed to bury their dead or even to remember them.
Or is it not a problem that there is no equity anywhere in the areas of employment, in privatisation, in state institutions, or education? And it would be good if he would once again respond to Mr Bernd Posselt's question about where things stand with regard to forced settlements. In fact, I would be pleased to offer Mr Olli Rehn a complete list of all the latest incidents which occurred only recently.
Concerning the position of the Hungarian minority in Vojvodina, we have, as I said in our progress reports, analysed its situation very carefully. We have also discussed the issue with the Serbian authorities, who have underlined that they are committed to increasing the participation of people from national minorities in the police and judiciary, but they claim that there is often a lack of interest from qualified candidates. In my view, it is important that we continue this political pressure or political encouragement.
At the same time, once we solve the problems that have caused internally displaced persons to migrate, then we have better chances of avoiding the kinds of problems to which you referred. I am of course referring in particular to the issue of the Kosovo status talks. There must be a well-managed status settlement, and I am confident that, once we have that, there will be no destabilising effects on ethnically mixed areas such as Vojvodina. That is why we urge all those concerned to show a sense of responsibility. The Commission's firm view is that no parallel can be drawn between Kosovo and Vojvodina.
Subject: Implementation by Turkey of the Convention on the Law of the Sea
In its answer to Question, the Commission states that 'the Convention on the Law of the Sea is indeed part of the Community acquis, which Turkey is expected to take over and enforce at the moment of its accession to the European Union'. In a previous answer to a related question the Commission stated that 'the Commission expects Turkey to adopt and fully implement the acquis by the time of its accession to the European Union'.
Why did the Commission change its position within the space of six months? Is Turkey required to adopt and implement the above Convention 'at the moment of its accession to the European Union' or 'to adopt and fully implement the acquis by the time of its accession to the Europe Union'? Can the Commission explain the legal basis of its position?
The Commission has not changed its position at all as regards Turkey's acquis communautaire obligations. There is no contradiction between the two answers the honourable Member refers to, which, on the contrary, reflect the very same approach. Like all other candidate countries, Turkey is expected to implement and enforce the acquis communautaire by the time of accession, that is, at the latest at the time it joins the European Union.
(EL) Commissioner, there have been numerous unfortunate occurrences with Turkey recently. The Turkish army openly interferes in political developments. The Republic of Cyprus receives threats because, in application of the Convention on the Law of the Sea, it and neighbouring countries are promoting the exploitation of its exclusive economic zone. 160 Kurdish candidates, including Leila Zana, have been excluded from the forthcoming elections.
Do these actions respect the acquis communautaire? Perhaps the time has come for the Commission to speak a clearer and stricter language to the Turkish leadership?
The questions raised by the Honourable Member are extremely important, but they are somewhat beyond the scope of this particular question. Unfortunately, time will not allow me to respond in detail. However, I would like to underline that it is important that we are both fair and firm with Turkey in order to break the negative spiral in relations between the European Union and Turkey.
By 'fair and firm' I mean that we have to be fair by keeping our word, sticking to the commitment that, if Turkey meets all the conditions of EU accession, it can join the Union. At the same time as being fair and credible we can be firm and rigorous, and we can expect Turkey to carry out reforms and respect citizens' rights so that, for instance, the Kurdish question can be addressed or women's rights, trade union rights and freedom of expression can be enhanced in Turkey thanks to the credible prospect of EU accession.
So we have to be fair and firm at the same time with Turkey.
Subject: Political crisis in Turkey and prospects of accession
In the last few days, in connection with the appointment of the President of the Republic, Turkey has fallen into a deep political crisis which gives rise to serious doubts about the functioning of its democratic institutions. The country's Constitutional Court has annulled the first round of the elections, a decision vigorously contested by the government. The Prime Minister has stated that the parliamentary system has been brought to a halt and he is calling for early elections, while the General Army Staff has issued a warning that it will intervene to prevent the election of the Islamist, Abdullah Gül, to the office of President.
What are the Commission's views on this situation in a candidate country for accession to the EU? The Commissioner responsible for enlargement, Mr Olli Rehn, has stated that the armed forces should respect the independent role of the democratic process, that the EU is based on the principles of freedom, democracy, the rule of law and the sovereignty of political forces vis-à-vis the military, stressing that any country seeking accession to the EU must respect those principles, which are the key elements of the Copenhagen criteria. Does the Commission believe that such interventions by the military are consistent with the requirements of the Community acquis and what impact could they have on the country's accession procedure? Can any further response from the Commission be expected if developments are not compatible with the democratic principles of the EU?
The Turkish Government respected the ruling of the Constitutional Court and took the measures to implement it. This was important for the political stability of the country, regardless of the events that led to the ruling.
To this end of political stability, the majority party submitted to the Grand National Assembly a proposal to hold early general elections. Subsequently, the Grand National Assembly agreed by a broad majority that the early parliamentary elections would be held on 22 July 2007.
The Commission expects that the parliamentary, and subsequent presidential, elections will be carried out democratically in an atmosphere of responsible debate and political stability. As regards the role of the military, I have often said that I have a high regard for the Turkish armed forces in the fulfilment of their duties of defending their country and contributing to international peace, but, as I stated after the statement by the Chief of Staff at the end of April, the military must leave the remit of democratic decision-making to the democratically-elected bodies of Turkey.
It should be self-evident that if any country wants to join the European Union it should respect all democratic principles, including ensuring democratic leadership of civil military relations, and, in my view, this is fully compatible with secular democracy, or democratic secularism, which is anchored in the Turkish Constitution.
Once the new Parliament is elected and a new government takes office, it will be crucial for Turkey to revitalise and relaunch fully the legislative work and implementation of the reforms that enhance the rule of law and fundamental freedoms in the country.
(EL) Thank you, Commissioner, for your reply. You have indeed been forced yet again to repeat what you have said to Turkey on numerous occasions, as you yourself remarked, about the stand it must maintain as a candidate member of the European Union.
I wanted to ask if this crisis has not revealed something more, if it has not revealed a weakness. Did you not use other means to approach the political and military players? Because I assume that your admonitions have been directed repeatedly and publicly during your contacts.
I wanted in my question to clarify if you have intervened to a greater degree given the seriousness of the crisis and of the information that it has brought to light.
Thank you for this very important question, Mrs Kratsa-Tsagaropoulou. In fact, I talk a lot with the Turkish Government - some people in Europe think that it is too much! But in times of the political or constitutional crises which Turkey has undergone and, to my mind, is going through during this crisis phase, it is particularly important that we maintain a channel of communication and discuss intensively with the Turkish Government and with all the relevant players in Turkish society in order to make clear what the expectations of the European Union are, if and when Turkey wants to become a member of the European Union. Of course, democratic leadership of civil and military relations is one of these cornerstones.
As the Commission stated very clearly in early May - after my statement concerning the political intervention of the Turkish military in the tense situation - that the European Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, the rule of law and the supremacy of democratic, civilian power over the military. If a country wants to become a member of the Union, it needs to respect these principles. This is the core of the Copenhagen criteria for EU accession. This has been made very clear to the Turkish Government and those involved in politics in Turkey, as well as through the Turkish media to the Turkish citizens. I do not think that a higher volume helps. Instead we need clarity and precision and, concerning our statement, it cannot get any clearer than our statement of 2 May.
(EL) Commissioner, I am not one of those who want Turkey to be an uncontrolled force in the area. On the other hand, I wonder what constitutional court in a democratic country, not just in Europe but anywhere in the world, would have ruled that a quorum of two-thirds is needed in order to elect the president of the republic.
This would allow the opposition in any country to control the election of the president of the republic.
The Commission said in its statement that it respects the rule of law and its rules and does not wish to intervene in Turkey. But is there rule of law? I do not think that the Commission's statement was balanced.
Thank you for this follow-up question, Mr Hatzidakis, and for your own question, in which you called the Commission statement 'excessively indulgent'. You also called for a more explicit message.
I must say that, as a Commissioner, as I said before, I do not believe in high-volume or megaphone diplomacy. I believe in clarity, precision and consistency. In this regard I think we do not disagree with the honourable Member, because, as I said before, we have repeatedly underlined the importance of the supremacy of democratic civilian power over the military. At the same time it is also important that we keep the accession negotiations alive and we make practical progress with them, because what the nationalists really want in Turkey is to cut the accession negotiations. I do not want to give this present to the nationalists of Turkey. It is much better to strive towards the EU accession of Turkey, keep the accession process alive and move towards the shared objective, because that is the way for Turkey to become a more European, more democratic country, where the rule of law and fundamental freedoms are respected.
As regards your reference to the Constitutional Court, I understand the reasoning of your question and we have also taken note of the ruling which was issued by the Constitutional Court. I would like to quote what was said on 2 May by the College of Commissioners when we discussed this matter and we made our position clear to the Turkish Government and Turkish public. We said, 'regardless of the unfortunate events leading to the ruling, this legal decision by the Constitutional Court should now be respected by all parties, because the respect of state institutions is essential to ensure political stability'. That is rather clear language.
We also stated that, 'under these circumstances, the European Commission welcomes the announcement of holding new parliamentary elections soon in order to ensure political stability and democratic development in Turkey'. Again, it cannot get any clearer than that.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 8.05 p.m. and resumed at 9.00 p.m.)